Case 2:21-cv-10649-LVP-APP ECF No. 39, PageID.771 Filed 06/30/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JANE DOE 1, et al.,

      Plaintiffs,
                                                    Case No. 21-10649
v.                                                  Honorable Linda V. Parker

EASTERN MICHIGAN UNIVERSITY
BOARD OF REGENTS, et al.,

     Defendants.
________________________________/

     NOTICE TO APPEAR FOR TELEPHONIC STATUS CONFERENCE

      YOU ARE NOTIFIED TO APPEAR BY TELEPHONE ON

July 6, 2021 at 2:00 PM for Telephonic Status Conference. Counsel shall call

the Court’s toll-free conference line at 1-888-808-6929 and use Access Code

8141695.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: June 30, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, June 30, 2021, by electronic and/or U.S.
First Class mail.

                                              s/ A. Flanigan
                                              Case Manager


                                          1
